Citation Nr: 1418143	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the Philippine Commonwealth Army from September 1941 to May 1942 and from September 1942 to March 1945.  He also had recognized Philippine guerrilla service and service with the Regular Philippine Army from March 1945 to April 1946.  He died in November 1973 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decisional letter by the Manila Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's husband had recognized Philippine guerrilla service in the service of the U.S. Armed Forces during World War II.  

2.  At the time of his death, no claim for Filipino Veterans Equity Compensation benefits was pending.  


CONCLUSION OF LAW

The criteria for payment to the appellant from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, (enacted Feb. 17, 2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so, to include her May 2011 VA Form 9.  She has also indicated that no hearing was desired in conjunction with this appeal.  

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  The surviving spouse of an eligible person is not identified as an eligible person in their own right.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on VA.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  

The appellant's husband had appears to have had requisite recognized service for purposes of establishing entitlement to the Filipino Veterans Equity Compensation Fund.  However, he died in November 1973, approximately 35 years before Congress enacted the legislation providing the Filipino Veterans Equity Compensation Fund.  In October 2009, as a surviving spouse, she submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  However, as noted above, the American Recovery and Reinvestment Act does not permit recovery from the Filipino Veterans Equity Compensation Fund by surviving spouses, as spouses are not included in the definition of eligible persons.  The one exception to this is that a surviving spouse can be paid benefits due and owing to a qualified person, but only if their spouse eligible for payment from the Filipino Veterans Equity Compensation Fund, and had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit.  

Here, although the appellant's deceased husband was an eligible person, he died in November 1973, 35 years prior to enactment of Public Law 111-5.  He therefore could not have filed a claim under the Act, and hence the claimant cannot collect benefits as a payee surviving spouse as a matter of law.  

The appellant contends that although her spouse died before the American Recovery and Reinvestment Act was enacted, she was filing on his behalf.  See July 2010 notice of disagreement.  

The Board has no legal authority to grant equitable relief, and the Board is compelled to follow the specific provisions of law.  This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.  


ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


